DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 60 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation "the tray". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 51, 61 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foldesi (US 8,720,727) in view of Crider (US 6,959,829) further in view of Seibel (US 6,474,490).
Regarding claim 51, Foldesi (figs.1a-5a) discloses a tamper-evident container, comprising: 
a base 44 having a bottom and a sidewall forming an interior volume, the base 44 further comprising an edge 46 extending peripherally outward from an upper edge of the sidewall; and 
a thermoformed lid 20 having an edge 30 extending peripherally outward therefrom on a horizontal plane, the lid edge 30 being configured to mate with the base edge 46 to close the container; 
an opening tab 26 formed on the lid for use in opening the container, the opening tab 26 having a periphery; 

the outer portion 24 of the lid edge 30, prior to being torn away, extending around at least a portion of the periphery of the lid 20 and the opening tab 26 such that no portion of the lid can be separated from the base without separating at least a part of the outer portion 24 of the lid edge from the inner portion  22 of the lid edge along the perforated section, 
whereby the outer portion 24 of the lid edge 30, with the tear-away perforated section 60 in place, forms a tamper- evident seal removable from the inner portion 22 of the lid edge for accessing the inner portion of the lid edge to allow access to the interior volume;
wherein before the outer portion 24 of the lid edge is removed, the lid edge 30 is matable with the base edge 46 to secure the lid 20 to the base without a secondary sealing operation, the peripherally extending edge 46 of the base and the peripherally extending edge 30 of the lid each has a corresponding peripheral channel configured so that one of said peripheral channels is received in the other of said peripheral channels for securing the lid to the base, each of said peripheral channels comprises an inner wall and an outer wall joined by a upper wall, and wherein an entire circumferential surface of the inner portion of the lid edge is configured for a snap fit with an entire circumferential surface of the base for removably securing the lid to the base.  
Foldesi fails to disclose:

the perforated section 60 being arranged and configured with respect to the opening tab 28 and the lid edge 30 to, prior to being torn away, prevent user access to the periphery of the opening tab when the perforated section is unbroken, 
However, Crider teaches a tear away access tab 106 being located on a plane different than a plane containing an opening tab 110 (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have located the opening tab 26 of Foldesi, on a plane different than the plane containing the tear away access tab, for the predictable result of not being able to unintentionally access the opening tab prior to removing the tear away access tab.
Further, Seibel teaches that at the time of the invention, it was well known to either expose a tab 48 (fig. 8) or have a perforated section 66, 72 of a lid being arranged and configured with respect to an opening tab 68 and a lid edge to, prior to being torn away, prevent user access to the periphery of the opening tab 68 when the perforated section is unbroken.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have extended the outer portion of the lid edge of the modified Foldesi, to cover the periphery of the opening tab, for the predictable result of preventing accidental removal of the lid.  
Regarding the base being thermoformed, it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Regarding claim 61, Foldesi further discloses both before and after the outer portion 24 of the lid edge is removed, the inner portion 22 of the lid edge is configured for a snap fit with the peripherally extending edge of the base for removably securing the lid to the base (fig. 4b-5b).
Regarding claim 62, Foldesi further discloses each of said upper walls being oriented substantially parallel to a plane defined by the base edge and the lid edge (fig. 5b).

Claims 63-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foldesi (US 8,720,727) in view of Crider (US 6,959,829) and Seibel (US 6,474,490) as applied to claim 62 above, further in view of Tucker (US 6,170,696).
Regarding claims 63-65, the modified Foldesi discloses all elements of the claimed invention as applied to claim 62 above, but fails to disclose the claimed acute angle.
However, Tucker teaches a container and a lid being sealed together by channels having the claimed acute angle (fig. 17C).

Regarding claim 66, Foldesi further discloses the removable tamper-evident seal comprises the free end of the outer portion 24 of the lid edge when separated from the inner portion 22 of the lid (fig.1a).

Claims 50, 52, 54-55 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foldesi (US 8,720,727) in view of Crider (US 6,959,829) and Seibel (US 6,474,490) further in view of Littlejohn (US 5,377,860).
Regarding claim 50, Foldesi (figs. 1a-5a) discloses a tamper-evident container, comprising: 
a base 44 having a bottom and a sidewall forming an interior volume, the base further comprising an edge 46 extending peripherally outward from an upper edge of the sidewall; and 
a thermoformed lid 20 having an edge 30 extending peripherally outward therefrom on a horizontal plane, the lid edge 30 being configured to mate with the base edge 46 to close the container; 

the lid edge 30 further having an inner portion 22 and an outer portion 24, the inner and outer portions having a tear-away perforated section 60 therebetween, the lid edge 30 having a tear-away access tab 28, 
the outer portion 24 of the lid edge, prior to being torn away, extending around at least a portion of the periphery of the lid 20 and the opening tab 26 such that no portion of the lid 20 can be separated from the base without separating at least a part of the outer portion 24 of the lid edge from the inner portion 22 of the lid edge along the perforated section 60, whereby the outer portion 24 of the lid edge, with the tear-away perforated section in place, forms a tamper-evident seal removable from the inner portion 22 of the lid edge  30 for accessing the inner portion 22 of the lid edge to allow access to the interior volume, 
wherein the peripherally extending edge 46 of the base is disposed beneath the outer portion of the lid edge,
the peripherally extending edge 46 of the base 44 and the peripherally extending edge 30 of the lid 20 each has a corresponding peripheral channel configured so that one of said peripheral channels is received in the other of said peripheral channels for securing the lid 20 to the base 44 (fig. 4b), and the removable tamper-evident seal comprises the free end of the outer portion 24 of the lid edge 30 when separated from the inner portion 22 of the lid edge 30, wherein an entire circumferential surface of the inner portion 22of the lid edge is configured for a snap fit with an entire circumferential surface of the base for removably securing the lid to the base.  

Foldesi fails to disclose:
the tear away access tab 28 being located on a plane different than a plane containing the opening tab 26, and
the perforated section 60 being arranged and configured with respect to the opening tab 26 and the lid edge 30 to, prior to being torn away, prevent user access to the periphery of the opening tab 26 when the perforated section is unbroken; 
2 LEGAL\56425762\1wherein the peripherally extending edge 46 of the base extends peripherally outward beyond a free end of the outer portion of the lid edge to protect the tamper-evident seal. 
However, Crider teaches a tear away access tab 106 being located on a plane different than a plane containing an opening tab 110 (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have located the opening tab 26 of Foldesi, on a plane different than the plane containing the tear away access tab, for the predictable result of not being able to unintentionally access the opening tab prior to removing the tear away access tab.
Further, Seibel teaches that at the time of the invention, it was well known to either expose a tab 48 (fig. 8) or have a perforated section 66, 72 of a lid being arranged and configured with respect to an opening tab 68 and a lid edge to, prior to being torn away, prevent user access to the periphery of the opening tab 68 when the perforated section is unbroken.

Further, Littlejohn teaches a peripherally extending edge of a base 2 extending peripherally outward to or beyond a free end 28 of an outer portion of a lid 4 edge (figs. 7-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided the modified device of Foldesi, a peripherally extending edge of the base extending peripherally outward to or beyond the free end of the outer portion of the lid 4 edge, for the predictable result of providing rings for aiding in and maintaining the structural integrity of the edges as taught by Littlejohn in col. 5, lines 27-35).
Regarding the base being thermoformed, it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.


Regarding claim 54, the modified Foldesi fails to disclose the lid being formed of any of the following plastic materials: high density polyethylene (HDPE), polyethylene terephthalate (PET), polypropylene (PP), polystyrene (PS), and polylactic acid (PLA).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have molded the device of the modified Foldesi of the above plastics material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 55, Foldesi further discloses each of said peripheral channels comprising an inner wall and an outer wall joined by an upper wall, each of said upper walls being oriented substantially parallel to a plane defined by the base edge and the lid edge (fig.4b).
Regarding claim 60, Foldesi further discloses the outer portion 24 of the lid edge is in contact with the peripherally extending edge 46 of the base around the entire periphery of the base (figs. 4b-5a).

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foldesi (US 8,720,727) in view of Crider (US 6,959,829), Seibel (US 6,474,490) and .
Regarding claim 56, the modified Foldesi discloses all elements of the claimed invention as applied to claim 55 above, but fails to disclose the perforated section 60 of the lid edge being formed in the upper wall of the lid edge.
However, Dokoupil further teaches perforated section 46 of a lid edge being formed in an upper wall 30 of a lid edge (figs. 3-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have relocated the perforated section 60 of the modified Foldesi, in the upper wall of the lid edge 30, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 57-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foldesi (US 8,720,727) in view of Crider (US 6,959,829), Seibel (US 6,474,490) and Littlejohn (US 5,377,860) as applied to claim 55 above, further in view of Tucker (US 6,170,696).
Regarding claims 57-59, the modified Foldesi discloses all elements of the claimed invention as applied to claim 55 above, but fails to disclose the claimed acute angle.
However, Tucker teaches a container and a lid being sealed together by channels having the claimed acute angle (fig. 17C).
It would have been obvious to one of ordinary skill in the art to substitute a sealing mechanism with acute angle as, for example, taught by the Tucker reference .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735